FRANKLIN, C. J.,
Concurring.—I concur in the judgment, on the ground that the amended complaint was but an amplification, or elaboration, of the cause of action imperfectly stated in the original complaint. The amended complaint did not state a new or different cause of action, and was not a departure from law to law, or from fact to fact, such as would prevent it from relating back to the time of filing the original complaint. By relating back it tolled the statute of limitations. Union Pac. Ry. Co. v. Wyler, 158 U. S. 285, 39 L. Ed. 983, 15 Sup. Ct. Rep. 877; Motes v. Gila Valley etc. Ry. Co., 8 Ariz. 50, 68 Pac. 532; Boudreaux v. Tucson etc. Co., 13 Ariz. 361, 33 L. R. A., N. S., 196, 114 Pac. 547.
The judgment of the lower court, sustaining the demurrer setting up the statute of limitations to the amended complaint, and dismissing the action, is reversed, and the cause is remanded, with directions to' overrule the special demurrer.
ROSS, J., concurs.
NOTE.-—As to when an action is said to be pending, see note in Ann. Cas. 1912A, 843.